Per Curiam.

I
Constitutionality; General Considerations
As with any constitutional challenge, general precepts must guide our analysis.
“The first step in determining the meaning of a constitutional provision is to look at the language of the provision itself. Where the meaning of a provision is clear on its face, we will not look beyond the provision in an attempt to divine what the drafters intended it to mean.” State ex rel. Maurer v. Sheward (1994), 71 Ohio St.3d 513, 520-521, 644 N.E.2d 369, 375. Words used in the Constitution that are not defined therein must be taken in their usual, normal, or customary meaning. State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 584, 651 N.E.2d 995, 998; R.C. 1.42.
We recognize that “ ‘[a]ll legislative enactments enjoy a presumption of constitutionality,’ and ‘the courts must apply all presumptions and pertinent rules of construction so as to uphold, if at all possible, a statute or ordinance assailed as unconstitutional.’ ” State ex rel. Purdy v. Clermont Cty. Bd. of Elections (1996), 77 Ohio St.3d 338, 345-346, 673 N.E.2d 1351, 1357, quoting State v. Dorso (1983), 4 Ohio St.3d 60, 61, 4 OBR 150, 151, 446 N.E.2d- 449, 450. Courts have a duty to liberally construe statutes to avoid constitutional infirmities. Hughes v. Ohio Bur. of Motor Vehicles (1997), 79 Ohio St.3d 305, 307, 681 N.E.2d 430, 432.
Moreover, courts should be very reluctant to interfere with elections, except to enforce rights or mandatory or ministerial duties as required by law. See In re Election of Nov. 6, 1990 for Office of Atty. Gen. of Ohio (1991), 58 Ohio St.3d 103, 104, 569 N.E.2d 447, 449; MacDonald v. Bernard (1982), 1 Ohio St.3d 85, 86, 1 OBR 122, 123, 438 N.E.2d 410, 411-412.
II
Section 26, Article II, Ohio Constitution
Zanotti contends that Am.Sub.H.B. No. 697 violates Section 26, Article II of the Ohio Constitution by conditioning the effectiveness of the statutes in Section 1 of Am.Sub.H.B. No. 6971 upon the approval of the electors of the state.
*482Section 26, Article II of the Ohio Constitution provides:
• “All laws, of a general nature, shall have a uniform operation throughout the State; nor, shall any act, except such as relates to public schools, be passed, to take effect upon the approval of any other authority than the General Assembly, except, as otherwise provided in this constitution.” (Emphasis added.)
Zanotti claims that Am.Sub.H.B. No. 697, in enacting taxes that take effect upon the approval of the electors of the state, violates this constitutional provision. We disagree.
Section 26, Article II' creates a general rule that the effectiveness of legislative acts cannot be made dependent upon the approval of any authority other than the General Assembly. The plain language of Section 26 provides an exception to the general rule, however, stating that the rule does not apply to any act that relates to “public schools.”
This exception is applicable to Am.Sub.H.B. No. 697. Clearly Am.Sub.H.B. No. 697 “relates to public schools,” as it raises revenue to fund public schools.
Zanotti argues that the “public schools” exception contained in Section 26, Article II should be interpreted as applying only where the “other authority” at issue is a local, as opposed to a statewide, authority. His argument is founded on his interpretation of speeches made by drafters of Section 26, Article II. However “imprecise speeches by individual drafters” of the Constitution do not “give courts carte blanche to ignore the plain language of a constitutional provision.” State ex rel. Maurer, 71 Ohio St.3d at 522, 644 N.E.2d at 376.
Moreover, if the delegates had intended that the “other authority” referred to in Section 26, Article II be limited to local authorities, they would have so provided. They did not. We should not add words that the drafters omitted. See Lynch v. Gallia Cty. Bd. of Commrs. (1997), 79 Ohio St.3d 251, 254, 680 N.E.2d 1222, 1224.
Zanotti next contends that Section 26, Article II of the Ohio Constitution prohibits the General Assembly from conditioning only a portion of an act to take effect upon approval by another authority. However, as we have discussed, the general prohibition in Section 26, Article II against enactment of legislation whose effectiveness is dependent upon approval of another authority does not apply to legislation relating to public schools. Because Am.Sub.H.B. No. 697 fits within the exception, Section 26, Article II may be read, for purposes of this cause, as if it said only that “[a]ll laws, of a general nature, shall have a uniform *483operation throughout the State * * *, except as otherwise provided in this constitution.” So read, Am.Sub.H.B. No. 697 is wholly consistent with both the language of Section 26, Article II, and its general purpose, which is to prohibit enactment of special or local legislation. See Austintown Twp. Bd. of Trustees v. Tracy (1996), 76 Ohio St.3d 353, 356, 667 N.E.2d 1174, 1177.
Accordingly, Am.Sub.H.B. No. 697 does not violate Section 26, Article II of the Ohio Constitution.
Ill
Sections lc and Id, Article II
Zanotti contends that Am.Sub.H.B. No. 697 is unconstitutional because it is violative of Sections 1c and 1d, Article II of the Ohio Constitution.
Section lc, Article II confers a right of referendum against most laws by providing that “[n]o law passed by the general assembly shall go into effect until ninety days after it shall have been filed by the governor in the office of the secretary of state, except as herein provided.”
Section Id, Article II of the Ohio Constitution provides:
“Laws providing for tax levies, appropriations for the current expenses of the state government and state institutions, and emergency laws necessary for the immediate preservation of the public peace, health or safety, shall go into immediate effect. * * * The laws mentioned in this section shall not be subject to the referendum.”
We do not find Am.Sub.H.B. No. 697 to be in contravention of these constitutional provisions.
Zanotti contends that Sections 1 and 2 of the Act are unconstitutional under Section Id, Article II of the Ohio Constitution because they provide that the proposed taxes in Section 1 do not take immediate effect but are instead subject to approval by state electors. However, “[t]he express [constitutional] language, ‘laws providing for tax levies,’ is limited to an actual self-executing levy of taxes, and is not synonymous with laws ‘relating’ to tax levies, or ‘pertaining’ to tax levies, or ‘concerning’ tax levies * * State ex rel. Keller v. Forney (1923), 108 Ohio St. 463, 141 N.E. 16, paragraph three of the syllabus. Section 1 and the timing provision in Section 2 related to Section 1 of Am.Sub. H.B. No. 697 are not self-executing laws providing for tax levies. Rather, they are laws relating to tax levies. The Act does not levy taxes — it merely authorizes the ‘electorate to determine whether the proposed taxes should be levied. Accordingly, Section Id, Article II is not applicable, nor is it violated.
Zanotti finally challenges the constitutionality of Sections 2, 3, and 5 of the Act, based on his claim that these sections violate Sections 1c and 1d, Article II of the *484Ohio Constitution in that the Act provides that they shall be effective immediately. But, as noted previously, Section 1d, Article II permits certain laws, including “appropriations for the current expenses of the state government and state institutions,” to take immediate effect and not be subject to the referendum. The provision that Sections 2, 3, and 5 of Am.Sub.H.B. No. 697 take immediate effect comports with the Constitution and R.C. 1.471(C) because implementation of the statewide election is dependent upon the appropriation in Section 4 of Am.Sub.H.B. No. 697. See R.C. 1.471 (“A codified or uncodified section of law contained in an act that contains an appropriation for current expenses is not subject to the referendum and goes into immediate effect if * * * [C] Implementation of the section depends upon an appropriation for current expenses that is contained in the act.”).
IV
Conclusion
Based on the foregoing, Zanotti has not overcome either the strong presumption of constitutionality of Am.Sub.H.B. No. 697 or our general reluctance to interfere with elections. Purdy, 77 Ohio St.3d 338, 673 N.E.2d 1351, and MacDonald, 1 Ohio St.3d 85, 1 OBR 122, 438 N.E.2d 410. The May 5, 1998 special election provided by Am.Sub.H.B. No. 697 should proceed.2

Judgment accordingly.

Moyer, C.J., F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., concur separately.
Douglas and Resnick, JJ., concur in judgment only.

. Section 2 of Am.Sub.H.B. No. 697 provides:
“Section 1 of this act shall take effect only if approved by a majority of the electors voting thereon, as provided in Section 3 of this act, as permitted by Section 26 of Article II, Ohio *482Constitution, because this act relates to public schools. If Section 1 of this act is not submitted to the electors at a special election on May 5, 1998, or if Section 1 of this act is not approved by a majority of the electors voting on the section at that special election, Sections 1, 2, 3, 4, and 5 of this act expire.”


. Nor need we decide in this case whether Am.Sub.H.B. No. 697 and the rest of the legislative response satisfied our mandate in DeRolph.